In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3313 
JANA CAUDILL, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

KELLER WILLIAMS REALTY, INC., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 13 C 4693 — Charles P. Kocoras, Judge. 
                      ____________________ 

        ARGUED MAY 19, 2016 — DECIDED JULY 6, 2016 
                ____________________ 

    Before WOOD, Chief Judge, and POSNER and ROVNER, Cir‐
cuit Judges. 
    POSNER, Circuit Judge. Jana Caudill, the principal plaintiff 
in this diversity suit for breach of contract governed by Tex‐
as law, is an Indiana resident who owns a real estate broker‐
age  company  named  Leaders.  The  defendant,  Keller  Wil‐
liams, is a Texas corporation that franchises real estate firms 
like the plaintiffs’ and in 2001 had franchised Caudill’s com‐
pany,  with  the  result  that  it  operated  under  the  Keller  Wil‐
2                                                          No. 15‐3313 


liams name. Later she was made a Regional Director of Kel‐
ler  Williams.  Their  relationship  soured,  however.  Her  posi‐
tion was terminated in 2010 and her company’s franchise the 
following year. 
     Her  suit,  filed  in  a  federal  district  court  in  Indiana,  was 
transferred to a federal district court in Texas and settled in 
2012.  The  settlement  agreement  included  a  prohibition 
against  disclosure  of  its  terms,  including  the  amount  paid 
Caudill in the settlement. The agreement allowed certain en‐
tities, such as tax professionals, insurance carriers, and gov‐
ernment  agencies,  to  receive  the  disclosures,  but  the  recipi‐
ents had to promise to keep them in confidence. The agree‐
ment  contained  a  liquidated  damages  provision  which  stat‐
ed  that  because  damages  for  violations  of  the  prohibition 
against  disclosure  of  a  settlement  term  “are  not  susceptible 
to  precise  quantification,”  any  such  violation  would  entitle 
the victim (in this case Caudill) to damages of $10,000. 
     Three months after the court in Texas dismissed Caudill’s 
suit  pursuant  to  the  settlement  agreement,  Keller  Williams 
issued  what  is  called  an  FDD  (Franchise  Disclosure  Docu‐
ment) to some 2000 existing or potential franchisees and oth‐
er  interested  firms  or  persons.  None  of  the  recipients  was 
permitted  by  the  settlement  agreement  to  receive  such  dis‐
closures.  And  the  FDD  failed  to  require  recipients  to  keep 
the disclosed information confidential. In violation of the set‐
tlement  agreement  the  FDD  described  Caudill’s  lawsuit 
against Keller Williams in detail—it had alleged a variety of 
violations of tort and contract law and of state statutes—and 
noted that the case had been dismissed after the parties had 
settled.  The  FDD  also  disclosed  both  the  total  amount  paid 
by the defendants to Caudill and her company and the share 
No. 15‐3313                                                           3 


of the settlement that Keller Williams’ insurer had contribut‐
ed. 
    The  Federal  Trade  Commission  requires  the  FDD  to  be 
sent to “a prospective franchisee … 14 calendar‐days before 
the  prospective  franchisee  signs  a  binding  agreement  with, 
or  makes  any  payment  to,  the  franchisor  or  an  affiliate  in 
connection  with  the  proposed  franchise  sale,”  16  C.F.R. 
§ 436.2(a);  see  also  id.  § 436.5(c)  (the  FDD  must  also  include 
information about past litigation). But so far as appears Kel‐
ler  Williams  sent  the  FDD  not  only  to  on‐the‐verge‐of‐
becoming‐franchisees of Keller Williams, as required by the 
regulations, but also to other potential franchisees, including 
renewing franchisees (who are not generally entitled to such 
disclosures  under  the  regulations,  id.  § 436.1(t)),  Keller  Wil‐
liams employees, and regional owners (not defined). 
    Caudill  contends  that  this  widespread  dissemination  of 
the  FDD  was  a  violation  of  the  confidentiality  clause  of  the 
settlement agreement, and that since the liquidated damages 
clause  specifies  damages  of  $10,000  for  each  breach  of  the 
confidentiality  clause  she  is  entitled  to  $20  million  (2000  x 
$10,000)  in  damages.  The  district  judge  disagreed,  noting 
that  under  Texas  law  a  liquidated  damages  clause  is  en‐
forceable only if “the harm caused by the breach [of the con‐
tract]  is  incapable  or  difficult  of  estimation  and  …  the 
amount of liquidated damages [specified in the contract] is a 
reasonable forecast of just compensation.” Phillips v. Phillips, 
820 S.W.2d 785, 788 (Tex. 1991) (emphasis added). 
    The relevance of the second requirement lies in the twin 
facts  that  Caudill‘s  suit  is  for  breach  of  contract  and  that 
penalty  clauses  in  contracts  are  (and  long  have  been,  see, 
e.g., Durst v. Swift, 11 Tex. 273, 281–82 (1854)) unenforceable 
4                                                        No. 15‐3313 


under  Texas  law,  as  under  common  law  generally.  “The 
basic  principle  underlying  contract  damages  is  compensa‐
tion for losses sustained and no more; thus, we will not en‐
force punitive contractual damages provisions.” FPL Energy, 
LLC v. TXU Portfolio Management Co., L.P., 426 S.W.3d 59, 69 
(Tex. 2014). Or as we explained in Lake River Corp. v. Carbo‐
rundum Co., 769 F.2d 1284, 1289–90 (7th Cir. 1985) (applying 
Illinois law), “a liquidation of damages must be a reasonable 
estimate  at  the  time  of  contracting  of  the  likely  damages 
from  breach,  and  the  need  for  estimation  at  that  time  must 
be  shown  by  reference  to  the  likely  difficulty  of  measuring 
the actual damages from a breach of contract after the breach 
occurs. If damages would be easy to determine then, or if the 
estimate  greatly  exceeds  a  reasonable  upper  estimate  of 
what  the  damages  are  likely  to  be,  it  is  a  penalty.”  And 
though  the  reasonableness  of  a  liquidated  damages  provi‐
sion  is  ordinarily  its  reasonableness  at  the  time  of  contract‐
ing,  “when  there  is  an  unbridgeable  discrepancy  between 
liquidated  damages  provisions  as  written  and  the  unfortu‐
nate  reality  in  application,  we  cannot  enforce  such  provi‐
sions.”  FPL  Energy,  LLC  v.  TXU  Portfolio  Management  Co., 
L.P., supra, 426 S.W.3d at 72. 
    The district judge thought it unreasonable to suppose, at 
least  in  the  absence  of  evidence—and  there  was  virtually 
none—that  the  dissemination  of  the  FDD  beyond  the  limits 
specified in the settlement agreement had caused a $20 mil‐
lion  loss  to  Caudill.  Although  the  burden  of  proving  that  a 
liquidated damages clause is actually a penalty clause is on 
the  defendant  in  an  action  to  enforce  the  clause,  id.,  Keller 
Williams  was  able  to  show  that  there  was  no  basis for  sup‐
posing the damage to have been anywhere near an average 
of $10,000 per unauthorized recipient of the disclosure. Cau‐
No. 15‐3313                                                        5 


dill  failed  to  identify  a  single  recipient  who  had  come  to 
think less of her or her company as a result of it, or a single 
referral that she had lost—failures of proof that demolished 
her  claim  to  $20  million  in  damages.  And,  though  this  was 
icing  on  the  cake,  Keller  Williams  presented  evidence  that 
any fluctuations in Caudill’s annual profits could be best ex‐
plained by factors other than disclosure, such as the termina‐
tion of her business relationship with Keller Williams. 
    The judge concluded that “actual damages do not exist,” 
and  even  if  that’s  something  of  an  exaggeration  Keller  Wil‐
liams  had  succeeded  in  showing  that  “the  actual  loss  [suf‐
fered by Caudill] was not an approximation of the stipulated 
[in  the  settlement  agreement]  sum.”  Healix  Infusion  Therapy, 
Inc. v. Bellos, No., 11–02–00346–CV, 2003 WL 22411873, at *2 
(Tex. App. Oct. 23, 2003). 
    One can, it is true, imagine Caudill’s business being seri‐
ously  harmed  by  the  disclosure  of  the  terms  of  settlement. 
The disclosure alleged a frightening catalog of wrongs com‐
mitted  by  Keller  Williams,  including  “breach  of  contract, 
fraudulent  misrepresentation  to  induce  a  contract,  tortious 
interference  with  contract,  promissory  estoppel,  unjust  en‐
richment,  fraudulent  misrepresentation  to  induce  a  written 
contract,  breach  of  a  written  contract,  tortious  interference 
with  a  written  contract,  …  violation  of  [the]  Illinois  Wage 
Payment  and  Collection  Act,  breach  of  the  franchise  agree‐
ment, and violation of the Indiana Deceptive Franchise Prac‐
tices  Act.”  Reading  this  litany  of  alleged  wrongs  might  in‐
deed  scare  off  prospective  business  partners  and  clients, 
fearing to become targets of Caudill should they enter into a 
business relationship with her and the relationship sour. But 
this is speculation. 
6                                                      No. 15‐3313 


    The  facts  also  scotch  Caudill’s  alternative  request  for  a 
permanent  injunction  against  further  disclosure  by  Keller 
Williams  of  the  terms  of  the  settlement  agreement.  Should 
Keller  Williams  violate  the  confidentiality  provision  of  the 
settlement  agreement  by  making  a  disclosure  not  required 
by state or federal law, and measurable harm to Caudill re‐
sult, she will be free to seek further relief, whether monetary 
or injunctive. 
                                                          AFFIRMED